Title: From George Washington to John Jay, 14 July 1789
From: Washington, George
To: Jay, John



Dear Sir,
New York July 14th 1789

I find myself incompetent to form any decided opinion upon the paper I received from you the other day without having a view of the transactions which have been had with the Spanish Minister.
I wish also to know whether, if the negociations are renewed, it can be made to appear from anything that that Gentln has said, as the result of an advance towards it from him, in his official character? Unless this is the case, and prima facia the reverse, will it not convey to him & his Court an idea that a change of sentiment has taken place in the governing powers of

this Country? Will it be expedient & proper (at this moment) for the President to encourage such an idea?—at any rate without previously advising with the Senate? With very sincere esteem & regard I am Dr Sir, Yr Affectionate

G. Washington

